Citation Nr: 1121344	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for vertigo. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral knee disorder. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin disorder, to include as secondary to Agent Orange exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Carole Kammel, Counsel


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from June 1967 to April 1970.  During this period of active military service, he served in the Republic of Vietnam (RVN) from December 14, 1967 to January 23, 1968.  He also served in the United States Army from January to September 2003.  The Veteran was awarded, in part, the Combat Action Ribbon and Purple Heart Medal.  In-between his two periods of active military service, the Veteran served in the United States Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO, in part, confirmed and continued its previous denials for service connection for vertigo and bilateral knee and skin disabilities.  The Veteran appealed the RO's April 2007 rating action to the Board. 
 
In March 2011, the Veteran testified before the undersigned at the RO in Houston, Texas.  A copy of the hearing transcript has been associated with the claims file. 

The underlying claims for service connection for vertigo and bilateral knee and skin disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  By an August 1979 rating action, the RO denied service connection for vertigo.  The Veteran submitted a timely notice of disagreement (NOD) with that decision, and received a Statement of the Case (SOC) in November 1979, but he did not then perfect his appeal to the Board by filing a timely Substantive Appeal (VA Form 9/equivalent statement).

2.  Evidence added to the record since the RO's final August 1979 decision relates to an unestablished fact necessary to substantiate the underlying claim for service connection for vertigo (i.e., a new theory of service connection-secondary service connection) and has a reasonable possibility of substantiating the underlying service connection claim.

3.  By a November 2004 rating action, the RO denied service connection for bilateral knee and skin disabilities.  The Veteran was informed of this decision in December 2004, but he did not file a timely Notice of Disagreement; the decision became final in December 2005.

4.  Evidence added to the record since the RO's final November 2004 decision relates to an unestablished fact necessary to substantiate the underlying claims for service connection for bilateral knee and skin disabilities (i.e., possibility of presumptive service connection for arthritis of the knees and evidence of a current skin disability (evanescent rash) and has a reasonable possibility of substantiating the underlying claims for service connection for the above-cited disabilities.


CONCLUSIONS OF LAW

1.  The August 1979 rating action, wherein the RO denied service connection for vertigo, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  The evidence received since the final August 1979 rating action, wherein the RO denied service connection for vertigo, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

3.  The November 2004 rating action, wherein the RO denied service connection for a bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The November 2004 rating action, wherein the RO denied service connection for a skin disability, is final.  38 U.S.C.A. § 7105 (West 2002).

5.  The evidence received since the final November 2004 rating action, wherein the RO denied service connection for a bilateral knee disability, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

6.  The evidence received since the final November 2004 rating action, wherein the RO denied service connection for a skin disability, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

The Board is granting the Veteran's petition to reopen previously denied claims for service connection for vertigo and bilateral knee and skin disabilities.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

II.  Laws and Regulations

(i) General Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
With chronic disease shown as such in service (or within the presumptive period under Sec. 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. §§ 3.102, 4.3 (2010).

(ii) Presumptive Criteria

Certain enumerated disorders, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

(iii) Secondary Service Connection Criteria

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310 to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2010); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).




(iv) Agent Orange Criteria

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include prostate cancer, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2010).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 2010).

(v) New and Material Evidence Criteria

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III. Merits Analysis

(i) Vertigo

The Veteran contends that his vertigo had its onset during his initial period of active military service, or in the alternative, that it is secondary to his service-connected tinnitus.  (Transcript (T). at pages (pgs.) 5, 6)).

The Board finds, and as will be discussed in more detail in the analysis below, that new and material evidence has been received to reopen the previously denied claim for service connection for vertigo and the claim is reopened. 

The RO last finally denied the Veteran's claim for service connection for vertigo in an August 1979 rating action.  The Veteran submitted a timely NOD with that decision, and received a SOC in November 1979, but he did not then perfect his appeal to the Board by filing a timely Substantive Appeal, despite being notified and apprised of his procedural and appellate rights.  Therefore, the August 1979 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).  
The RO denied the Veteran's claim for service connection for vertigo in August 1979 on the basis that the evidence of record had failed to show a causal relationship between the Veteran's complaints of episodic vertigo during a July 1979 VA neurological examination and his initial period of active military service (i.e., June 1967 to April 1970), or to a service-connected disability.  (See August 1979 rating action and November 1979 SOC, respectively).  At the time of the above-cited rating action and SOC, service connection had only been established for hearing loss with tinnitus.  (See August 1979 rating action).  The evidence of record at the time of the RO's final August 1979 rating action consisted of the Veteran's service treatment records and VA treatment and examination reports, dated from October 1978 to July 1979.  

The evidence added to the record since the August 1979 rating decision consists, in part, of the Veteran's credible March 2011 testimony before the undersigned.  The Veteran testified that his service-connected tinnitus had caused his vertigo.  (T. at page (pg.) 6)).  In essence, the Veteran argued that his vertigo was secondary to his service-connected tinnitus--a disability that was separately awarded service connection in a June 2000 rating action.  (See June 2000 rating action).  The Board finds the Veteran's testimony to be new and material.  The above-cited testimony is new because it was not of record at the time of the RO's final August 1979 rating action.  The testimony is material because it raises a new theory of causation, namely entitlement to service connection for vertigo as secondary to his service-connected tinnitus, a disability for which service connection had not been separately established at the time of the RO's final August 1979 rating action.

As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for vertigo.  As described below, the Board finds that a remand is necessary to address the reopened claim.

(ii) Bilateral Knee Disability

With respect to his claim for service connection for a bilateral knee disability, the Veteran maintains that it is the result of combat during his initial period of active military service and that he had sought treatment for knee pain while stationed in Afghanistan during his second period of military service.  (T. at pgs., 3-4, 8).   

The Board finds, and as will be discussed in more detail in the analysis below, that new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral knee disability and the claim is reopened. 

The RO last finally denied the Veteran's claim for service connection for a bilateral knee disability in a November 2004 rating action.  The Veteran did not file a timely NOD, thus, the above-cited rating decision represents a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).  

In denying entitlement to service connection for a bilateral knee disability in its November 2004 rating action, the RO found that service treatment records from the Veteran's initial period of active military service (June 1967 to April 1970) "showed no evidence of treatment or injury" for a bilateral knee disability.  In essence, the RO determined that a bilateral knee disability had not been incurred during the Veteran's initial period of active military service or within the initial post-service year.

Evidence added to the record since the RO's final rating action includes, but is not limited to, VA x-ray interpretations of the knees, dated in November 2004, within one year of the Veteran's separation from his second period of active military service in September 2003, which contain evidence of medial joint space narrowing on the right knee with patellar spurring probably degenerative and medial joint space narrowing on the left with metallic foreign body anterior to the tibial plateau and patellar spurring.  An assessment of bilateral knee pain, probably degenerative joint disease (DJD) was entered.  These clinical findings raise a possibility of an award of service connection for arthritis of the knees on a presumptive basis.  These VA x-ray reports contain a fact that was not previously established at the time of the RO's final November 2004 rating action, namely the possibility of entitlement to service connection for a bilateral knee disability on a presumptive basis. Thus, this evidence is new and material.  The claim for service connection for a bilateral knee disability is reopened.
(iii) Skin Disability

The Veteran contends that his current skin disability is related to Agent Orange exposure while stationed in the RVN during his initial period of active military service.  (See Veteran's written argument to VA, received by the RO in December 2006).   

The RO last finally denied the Veteran's claim for service connection for a skin disability in a November 2004 rating action.  Because the Veteran did not file a timely NOD, the above-cited rating decision represents a final decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2010).  

The Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for a skin disability and the claim is reopened. 

In denying entitlement to service connection for a skin disability in its November 2004 rating action, the RO found that service treatment records from the Veteran's initial period of active military service (i.e., June 1967 to April 1970) "showed no evidence of treatment or injury" for a skin disability.  In essence, the RO determined that a skin disability had not been incurred during military service. 

Since the issuance of the RO's November 2004 final rating decision, evidence added to the record includes, but is not limited to, a September 2006 report, prepared by S. M., M. D., reflecting that the Veteran reported having been exposed to Agent Orange during military service in the RVN in 1967.  At that time, the Veteran stated that he had struggled with an intermittent rash on the upper and lower extremities for the previous two years.  Dr. S. M. entered an assessment, in part, of evanescent rash the location of which was not typical of an Agent Orange skin rash which he would have expected to have been in acneform and "loc.on post neck."  (See September 2006 report, prepared by S. M., M. D.)  Dr. S. M.'s September 2006 report relates to an unestablished fact of the underlying claim for service connection for a skin disability that was not previously before the RO in November 2004, namely definitive medical evidence that Veteran has a current skin disability--an evanescent rash.  The newly received evidence raises a reasonable possibility of substantiating the claim for service connection for a skin disability . The newly received evidence is new and material, and the claim of entitlement to service connection for a skin disability is reopened.


ORDER

As new and material evidence has been received to reopen a claim for service connection for vertigo, the appeal to this extent is granted.

As new and material evidence has been received to reopen a claim for service connection for a bilateral knee disability, the appeal to this extent is granted.

As new and material evidence has been received to reopen a claim for service connection for a skin disability, the appeal to this extent is granted.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive and procedural development, as outlined in the directives below, is warranted prior to further appellate review of the claims for service connection for vertigo and bilateral knee and skin disabilities. 

The Veteran contends that his vertigo had its onset during his initial period of military service or, in the alternative, that it has been caused by his service-connected tinnitus.  (T. at pgs. 5, 6). 

Here, no examiner, either private or VA, has commented or addressed whether or not the Veteran's vertigo had its onset during the Veteran's initial period of military service (i.e., June 1967 to April 1970) or whether it was caused or aggravated by the service-connected tinnitus.  Id.  This must be accomplished on remand to the RO/AMC. 
With respect to his claim for service connection for a bilateral knee disability, the Veteran maintains that it is the result of combat during his initial period of active military service and that he had sought treatment for knee pain during his second period of military service.  (T. at pgs., 3-4, 8).   

VA x-ray interpretations of the knees, dated in November 2004, which is within one year of the Veteran's separation from his second period of active military service in September 2003, contain evidence of medial joint space narrowing on the right knee with patellar spurring probably degenerative and medial joint space narrowing on the left with metallic foreign body anterior to the tibial plateau and patellar spurring.  An assessment of bilateral knee pain, probably DJD was entered.  (See November 2004 VA treatment report). 

The Board finds that additional development is needed prior to its adjudication of the claim for service connection for a bilateral knee disability. The law provides that a Veteran who has 90 days or more of service may be entitled to presumptive service connection of a chronic disease, such as arthritis, that becomes manifest to a degree of 10 percent or more within one year from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).

The law further provides that no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period.  This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  Cases, such as here, in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree.  38 C.F.R. § 3.307(c).  This must be accomplished on remand to the RO/AMC.

Concerning his skin disability, the Veteran contends that it is the result of having been exposed to Agent Orange during active military service in the RVN.  

Post-service medical evidence reflects that the Veteran has been diagnosed with a current skin disability--an evanescent rash.  (See September r2006 report, prepared by S. M., M. D.).  That same report contains Dr. S. M.'s assessment that the Veteran's evanescent rash was not typical of an Agent Orange skin rash which he would have expected to have been in acneform and "loc.on post neck."  (See September 2006 report, prepared by S. M., M. D.)  However, in formulating his assessment, Dr. S. M. did not review the Veteran's complete medical history, to specifically include a February 2003 service treatment record (STR), reflecting that he had complained of a skin condition due to Agent Orange.  At that time, the examining physician's assistant reported that he might have had contact dermatitis on his forearm.  Thus, the Board finds that prior to further appellate review of the claim for service connection for a skin disability, the Veteran should be afforded a VA skin examination to determine whether any current skin disability is related to, or had its onset during, his initial period of active military service, to include his presumed exposure to Agent Orange in the RVN December 14, 1967 to January 23, 1968? 

Finally, there are additional VA treatment records that need to be obtained prior to further appellate review of the service connection claims on appeal.  During the March 2011 hearing before the undersigned, the Veteran testified that he had continued to receive ongoing treatment for his knees and skin (presumably from the Beaumont, Texas VA Outpatient Clinic (VAOPC)).  (T. at pg. 8). While treatment records from the above-cited VA facility, dated from November 2003 to April 2006, are contained in the claims file, more recent records are absent.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain all treatment records pertaining to the Veteran from the Beaumont, Texas VAOPC, dated from April 2006 to the present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the development requested above has been completed and any additional medical evidence has been associated with the claims file, the RO/AMC must schedule the Veteran for a VA ear, nose and throat examination or similarly specialized examination, to be conducted by a qualified examiner.

a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.

b. The examiner must review the Veteran's statements and testimony, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:

(i) Has the Veteran's vertigo been caused, or aggravated (made permanently worse) by, the service- connected tinnitus? and

(ii) Did the Veteran's vertigo have its onset during, or is it etiologically related to, any period of military service? 

3.  After the development requested above has been completed and any additional medical evidence has been associated with the claims folder, the RO/AMC must schedule the Veteran for a VA orthopedic examination by an appropriate examiner to determine the etiology of any current bilateral knee disability found on examination.  The following considerations will govern the examination:
   
a. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. The examiner must indicate that a review of the claims folder was made.  The examiner must respond to the following question and provide a full statement of the basis for the conclusion(s) reached:
   
Does the Veteran currently have a bilateral knee disability that is etiologically related to, or had its onset during, a period of active military service or within a year of service discharge in either April 1970 or September 2003?
   
c. In formulating the foregoing opinion, the examiner must comment on the Veteran's service treatment records from both of his periods of active military service and post-service treatment records, to specifically include a November 2004 VA treatment report, containing X-ray interpretations of the knees with evidence of medial joint space narrowing on the right knee with patellar spurring probably degenerative and medial joint space narrowing on the left with metallic foreign body anterior to the tibial plateau and patellar spurring.  An assessment of bilateral knee pain, probably DJD was entered.

4.  After the development requested above has been completed and any additional medical evidence has been associated with the claims folder, the RO/AMC must schedule the Veteran for a VA examination to be conducted by a qualified examiner to determine the etiology of any currently present skin disability.

a. The claims file must be made available to and thoroughly reviewed by the examiner in connection with the examination, and the examiner must acknowledge such receipt and review in any report generated as a result of the examination.

b. The examiner must review the Veteran's statements and testimony, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following question:

Did the Veteran's skin disability have its onset during, or is it etiologically related to, his initial period of active military service, to include his presumed exposure to Agent Orange during his service in the RVN from December 14, 1967 to January 23, 1968? 
   
In formulating the foregoing opinion, the examiner must comment on the Veteran's service treatment records from both periods of his active military service and post-service medical records, to specifically include the following:  

(i) a February 2003 STR, reflecting that the Veteran had complained of a skin condition due to Agent Orange.  The examining physician's assistant reported that he might have had contact dermatitis on his forearm; and, 

(ii) September 2006 report, prepared by S. M., M. D., who concluded that the Veteran's evanescent rash, which was not present on physical evaluation, was not typical of an Agent Orange skin rash, which would have been expected to be "acneform and located on post neck." 

All opinions expressed must be accompanied by supporting rationale, with reference to the documented clinical history.
   
5.  Thereafter, the RO/AMC must adjudicate the claims for service connection for vertigo and bilateral knee and skin disabilities.  If any claim is denied, the RO/AMC must issue a supplemental statement of the case to the Veteran and his representative that addresses all of the evidence received after issuance of an December 2009 Statement of the Case, and provide them with an opportunity to respond, before the case is returned to the Board.
   
The purpose of this remand is to assist the Veteran with the substantive development of his claims for service connection for vertigo and bilateral knee and skin disabilities.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
   
No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in rating that claim based on the evidence of record.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


